The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to claim 5, examiner makes the following observations relative to its scope and the scope which examiner will use during examination.  The sample preparation device includes a UV-light permeable substrate with a smooth flat surface that has been treated to achieve a specified contact angle with pure water, a base on which to fix a substrate and a device for applying fluid on the substrate.  At this point the language of claim 5 does not require the aqueous cosmetic composition as part of the device.  Thus the language directed to the type of composition does not have patentable moment relative to the structure required by claim 5.  Since claim 6 is directed toward this aspect of claim 5, it does not provide a further limitation to the scope of claim 5.  
Applicant is advised that should claim 7 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Since claim 6 does not further limit the scope of claim 5 (see rejection of claim 6 under 35 U.S.C. 112(d) below), the scope of claims 7 and 12 are equivalent.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 3-7, 10 and 12-13 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The terms smooth and flat are used to describe the surface of the UV-light permeable substrate in the independent claims.  In looking at the instant description, the term flat is clearly applied to the substrate (see paragraph [0030] of the originally filed specification).  However, the term smooth appears to only be applied to the coating.    Paragraph [0024] of the instant specification irregularities on one side.  Thus irregularities on the surface of the substrate appear to be acceptable.  Therefore use of the term smooth with respect to the surface of the substrate is new matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 13, it is not clear what constitutes measuring UV light absorbance of the uniform coating film of the absorbent aqueous cosmetic composition as a function of a contact angle with pure water of the surface.  Does it require creating a plurality of films on substrates having a different contact angle with respect to water and making the absorbance measurement for each coating that is done every time one performs the steps of claim 13 or is it done in another manner?  For examination purposes, claim 13 will be treated as requiring measuring the UV absorbance of a plurality of substrates having a surface with different contact angles with respect to water coated with a film of the cosmetic each time to meet the scope of the measuring paragraph of claim 13.   This is based on what is shown in figures 8-11 and their associated discussion.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim  6 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Since the composition is not required by the language of claim 5 as an element of the device, claims which provide further definition of those aspects fail to provide a further limitation of claim 5.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-7, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Marguerie (newly cited and applied) in view of Fox (US 5,041,266), Ozgen (newly cited and applied) or Sasaki (US 2003/0064005).  In the paper Marguerie described a new chemical approach to optimize the in vitro SPF method on the HD6 PMMA plate.  The paragraph bridging pages 243-244 teaches that the in vitro SPF determination is accessible to every laborator, but the lack of control of the variables influencing the results can lead to poor results.  The technique is very sensitive to different parameters.  This may explain the deviation sometimes noted between the in vitro and in vivo results.  Among the factors impacting on the in vitro SPF results, the most common are the device used to measure the transmission spectra, the amount of product applied, the application, the experience of the operator in the spreading process, and the substrate used to apply the product, or more precisely its roughness characteristics.  A previous study demonstrated that control of the roughness of molded PMMA plates improves in vitro SPF reproducibility.  However, in vitro/vivo deviations were still observed.  The remainder of the .  
In the patent Fox teaches a microtiter tray containing a plurality of reaction wells for conducting immunogenic reactions wherein the bottom wall of the reaction well has an inner surface which is substantially hydrophilic, and the side wall of the reaction well has an inner surface which is substantially hydrophobic and a process for producing said trays.  Column 1, lines 25-53 teach that it is important that the plate be formed from a light transmitting polymer since reading of the wells occurs through use of their light transmitting properties.  In order that the reagents necessary for a diagnostic assay spread evenly into the bottom of the reaction well when the loaded, it is necessary to treat the plastic surface to make it wettable.  This is usually 
In the thesis Ozgen investigated plasma surface modification of PMMA films and characterized the results.  Surface properties play an essential role for determining the behavior of a material for many applications (e.g. coating, printing, adhesion and prosthesis implanting) since the surface is the first part that comes in contact with the environment.  Although the bulk properties of some materials are at the desired level, the surface may need to be modified for a better compatibility with its surrounding.  Plasma treatment is one generally preferred technique because of its high potential to create various functional groups on the surface of the sample by changing the applied plasma parameters.  Some molecules can be successfully immobilized onto these surfaces using these specific chemical functional groups created by plasma.  The type of the functional group is important for intended purpose of covalent binding of different molecules on the surface of a material.  This study offers important routes for optimization of the surface functionality of films by changing the plasma parameters.  For this purpose, solvent casted polymethylmethacrylate (PMMA) films were modified by, nitrogen, argon and oxygen plasma by using a radiofrequency (RF) generator; and with various powers (10W, 50W, 100W) for different periods (5min, 15min and 30min).  The effects of these plasma parameters (gas type, applied power, plasma time) on hydrophilicity, surface free energy, surface chemistry, and surface topography were investigated.  Also, the types of surface free radicals created with oxygen plasma treatment were analyzed and the decay of these radicals were examined by Electron Spin Resonance Spectroscopy (ESR).  In general, plasma treatment reduced the contact angle of PMMA films where the most hydrophilic surface was obtained for the 100W 30 min argon plasma treated sample showing superhydrophilic character with the water contact angle 
In the patent publication Sasaki teaches application of an absorbent aqueous composition to a surface of a substrate which surface has been plasma treated to achieve a contact angle with pure water of 0 to 70.0 degrees followed by measuring the absorption of the applied aqueous composition.  Figure 1 shows the adhesion of aqueous samples (3) and indicators (6) to a pattern of hydrophilic portions (2) formed on a substrate (1).  Figure 2 shows the measurement of the absorption of the resulting aqueous composition.  The abstract clearly teaches that the sample holding portions have been treated to produce a contact angle between the sample holding portion and water of less than 30° (also see at least paragraphs [0011], [0014] and [0017]).  Paragraphs [0058]-[0059] teach the use of an oxygen plasma to produce a contact angle of 10° or less on a glass or quartz substrate with an oxygen partial pressure of 1 Torr, an output of high-frequency power source 300 W, and a treatment time 3 minutes.  Paragraph [0060]-[0062] teach the use of an oxygen plasma to produce a contact angle of 10° or less on a resin material with an oxygen partial pressure 1 Torr, an output of high-frequency power source 100 W, and a treatment time 1 minute.  The resin includes polystyrene, acrylic, styrene-acrylic, polyester, acetal, polycarbonate, polysulfone or polyether sulfone resins.  Example 3 presents data on the plasma treatment and the time related change in the contact angle for a polycarbonate plate.  In particular, Table 3 shows that under the above conditions the contact angle is less than 10° after a minute of treatment.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to treat the PMMA plate of Marguerie or the additionally used glass plate with either the plasma method of Sasaki or Ozgen or the conventional electrode discharge/corona discharge method of Fox or other conventional discharge techniques known to oxidize plastics to make them wettable for a period of time sufficient to produce a contact angle of near to the  15° of the PMMA plates of Marguerie because of the known ability of surfaces treated in that manner to interact with aqueous compositions as taught by both Fox and Sasaki to produce even spreading of an aqueous composition in the hydrophilic region as taught by Sasaki and in particular by Fox and the clear teaching that the PMMA plate having such a contact angle produced a more even .  
Applicant's arguments filed December 20, 2021 have been fully considered but they are not persuasive.  In response to the amendments, all previous art rejections have been withdrawn, new rejections under 35 U.S.C. 112(a) and under 35 U.S.C. 112(b) have been applied against one or more claims, the rejection under 35 U.S.C. 112(d) has been modified to cover the claims for which it is still appropriate and a new duplicate claim warning has been given.  The arguments are moot with respect to the withdrawn and new rejections.  With respect to the rejection under 35 U.S.C. 112(d), the change in the rejection is due to applicant’s changes to the claims to require the substrate as part of the device.  However, the rejection also pointed to the cosmetic composition as a non-required element so that any further definition of the composition fails to further limit the scope of the claims.  Since, the changes to the claims did not change this aspect of the claims, the rejection of claim 6 under 35 U.S.C. 112(d) has been maintained.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art looks at testing of sunscreen and/or other compositions to determine their sun protection factor (SPF) and/or the treatment of surfaces with plasma or corona discharge techniques.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797